Order entered March 14, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00319-CV

                                 IN RE W.W.H., Relator

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-15156

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                         /David W. Evans/
                                                   __________________________
                                                         DAVID EVANS
                                                         JUSTICE